Title: Cash Accounts, April 1774
From: Washington, George
To: 



[April 1774]



Cash


April  1—
To Ditto [Cash] recd from Captn [Thomas] Conway
[£] 97.12.4


2—
To Cash recd from Southy Bell by Griffith Kelly for 600 Bushls of oats belonging to Mr Custis
29.12.6



9—
To Cash recd from Mr Robt Adam viz. 86 half Joes @ 46/3
198.17.6


18—
To Cash recd from Mr [William] Ellzey on acct of Distress made on my Ten[an]ts in Fauqr
25. 3.0


19—
To Ditto recd for 20,160 Herrgs @ 3/
3. 0.6



21 Bushls of Salt @ 2/6
2.10.6



1 Barrl of Midlgs 227 lbs.
1. 7.3



3 Quarts of Rum 1/
0. 3.0


21—
To Cash recd from Moses Collet
6. 0.0


23—
To Ditto recd from Mr Jno. Auge Washington on acct of Intt due Mr Jno. P. Custis
15. 0.0



To Ditto from Mr John Dyer
15. 0.0



To Ditto recd from Wm Donaldson
4. 0.0



To Ditto Do Thos West
4.10.0


26—
To Ditto of Mr Craven Peyton for & on acct of Colo. Geo. Wm Fairfax
277.19.2 1/2


Contra


April  1—
By Cash paid Mrs Prescott for 62 pr of Negros Shoes made by her Husband
3.17.6



By Cash to William Skilling
4.10.0



By Ditto pd Jno. Smith Mate of the Anne & Elizabeth
5.18.0


3—
By Charity
0. 6.0


4—
By Freight of 45 M Shingles from Suffolk @ 5/. 17 M for Colo. Mason
7. 0.0



By Cash pd Mr Calvert for Claret had of Mr Saml Gallaway £27 Md Cy
21.12.0


7—
By Charity—to Captn Posey
12. 0.0



By Colo. [George William] Fairfax’s Gardner
0. 3.9


19—
By Cash pd Suekey Bishop
1. 0.0



By Ditto for 2677 feet of Inch P. Plk @ 6/
8. 0.7



551 Do of 1¼ Do Do
2. 4.0


21—
By Ditto to Mr George Young
3. 0.0


23—
By Ditto sent my Mother
25. 0.0



By Ditto pd Mr Frans Peyton for an acct of Mercers wheat
25.16.3


26—
By Mr Craven Peyton 4 Firkins of Buttr 401 Nett @ 9d.
15.12.9



By Cash paid for 1 Barrl of Turpente
0.16.0



By Wm Skillings Exps. after Wm Webster
0. 9.0




By Mr [George] Youngs Exps. after Do
0. 4.0


28—
By Caleb Stones Exps. to Aquia after Stone for my Steps
0.10.0


